Citation Nr: 0939071	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-30 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had over 20 years of active duty service, 
concluding in January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
cause of death.

The RO issued a second rating decision in March 2006, finding 
clear and unmistakable error in the January 2006 decision, 
because the original decision did not address entitlement to 
Dependent's Educational Assistance.  The aspects of the 
January 2006 rating decision relevant to the current appeal 
were not affected by the March 2006 rating decision.

The appellant requested a hearing in conjunction with her 
appeal.  In August 2009, a travel board hearing was provided 
to the appellant in Phoenix, Arizona.  A transcript of that 
hearing has been associated with the record.


FINDINGS OF FACT

1. The Veteran died in August 2005, and his death certificate 
lists as the cause of death endstage coronary artery disease 
due to hypertension.

2. At the time of his death, the Veteran was in receipt of 
service-connected compensation benefits for status-post left 
foot trauma with plantar fasciitis, bunion, and hallux 
valgus.  He was not service-connected for hypertension or 
coronary artery disease.

3. A service connected disability did not cause or 
substantially and materially contribute to the Veteran's 
death, nor did any service connected disability hasten the 
Veteran's death.

4. The hypertension that led to the Veteran's death is not 
related to service.


CONCLUSION OF LAW

The criteria for a finding of entitlement to service 
connection for the cause of the Veteran's death are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The appellant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Correspondence to the claimant in December 2005 informed her 
of the elements of her claim of service connection for the 
cause of the Veteran's death, described the evidence and 
information needed to substantiate the claim, and set forth 
the respective responsibilities of VA and the claimant in 
obtaining such.  The letter did not discuss the conditions 
for which a Veteran was service connected at the time of his 
death.  The letter also failed to set forth the elements of 
service connection for the underlying hypertension and 
coronary artery disease.  Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  Initially, the first deficiency is 
harmless in light of the fact that the appellant was fully 
aware of the Veteran's service-connected leg disability, as 
she indicated during her hearing before the undersigned.  As 
to the second deficiency, the Board finds no prejudice to the 
appellant in proceeding with adjudication.  The appellant 
testified as to what was necessary to support the underlying 
service connection claim at her hearing, specifically 
addressing her contention that the Veteran was diagnosed with 
his hypertension during service.  In doing so, the claimant 
has demonstrated actual knowledge as to what was needed to 
substantiate her claim prior to adjudication by the Board.  
See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) 
(holding that actual knowledge of what is needed to 
substantiate a claim prior to adjudication by the Board 
provides a meaningful opportunity to participate in the 
adjudication process).  Thus, the Board finds that any 
failure on the part of VA is harmless error, and the appeal 
may proceed. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained extensive private treatment records and VA 
progress reports for the six years preceding the Veteran's 
death, as well as copies of VA examination reports.  Service 
treatment records have also been associated with the file.  
The appellant was provided an opportunity to testify before 
the undersigned Veterans Law Judge.  In correspondence with 
VA, she has stated that she has no further evidence to 
submit.  Neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.

Service Connection

According to VA law, when a Veteran dies from a service-
connected disability, VA shall pay dependency and indemnity 
compensation to such Veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.

Service connection may be established on a direct basis for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain diseases may be presumed to have been 
incurred in service, if they become manifest to a degree of 
ten percent or more within the applicable presumptive period, 
and specific threshold requirements are met.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  Further, 
a disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the Veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

Here, the cause of death identified on the Veteran's death 
certificate is endstage coronary artery disease due to 
hypertension.  As discussed below, hypertension is not shown 
to be related to service.

A review of service medical records reveals no diagnosis of 
or complaints related to coronary artery disease or 
hypertension.  Service treatment records show the Veteran 
denied high blood pressure in June of 1964 on a Medical 
History Report.  An accompanying blood pressure test showed 
his blood pressure to be 122/80.  He was tested in July 1966, 
which showed blood pressure of 130/70, and again denied a 
history of high blood pressure in December 1966.  January 
1969 and January 1970 electrocardiograms were "within normal 
limits," with blood pressure readings of 138/80 and 134/78, 
respectively.  On the Veteran's November 1972 Medical History 
Report, completed in conjunction with his retirement 
examination, the Veteran indicated that he did not have a 
history of high blood pressure.  The retirement examination 
showed blood pressure of 134/80.  The Veteran was not 
diagnosed with coronary artery disease or hypertension during 
service.

There is no evidence that the Veteran was diagnosed with 
hypertension within the first post-service year.  The 
earliest evidence of a hypertension diagnosis is from private 
medical records dated December 2000.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against any claim 
that the Veteran may have had hypertension since service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

While hypertension was diagnosed in the Veteran's lifetime, 
no medical professional has ever linked hypertension (first 
diagnosed decades after service) to any aspect of the 
veteran's period of service. 

The Board is aware of the fact that the appellant claimed 
during her travel board hearing that the Veteran was 
diagnosed with hypertension during service, and that he 
continued to be treated for hypertension after service.  
These statements, however, are not supported by the record.

As the Veteran was not diagnosed with hypertension or 
coronary artery disease while in service, the evidence does 
not support a finding of service connection for the cause of 
death on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Hypertension is a chronic disease for which presumptive 
service connection is warranted if the disease was diagnosed 
within the first post-service year.  38 C.F.R. § 3.309(a).  
In the Veteran's case, he was not diagnosed with hypertension 
until December 2000, more than 25 years after service and 
well outside any applicable presumptive period for chronic 
diseases.  38 C.F.R. § 3.307(a)(3).  Thus, service connection 
for the cause of the Veteran's death is also not warranted on 
a presumptive basis.

In short, hypertension was not shown during service or for 
years thereafter; and the hypertension first diagnosed in 
2000 has not been related by competent medical evidence to 
any aspect of the Veteran's period of service.  Additionally, 
the appellant has not asserted, nor does the evidence support 
a finding that, the Veteran's sole service-connected 
disability involving the left foot has any relation to the 
cause of the Veteran's death.  


As the Veteran's service-connected disability has not been 
shown to have any relationship to the cause of his death, and 
the hypertension which led to his death has not been show to 
have any relation to service, the Board must conclude that 
there is no basis upon which to award service connection for 
the cause of the Veteran's death. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


